Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  5, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fakoorian et al. (US 2020/0221478 A1 with the latest provisional 62/891846 filed 08/23/19 which is earlier than Applicant’s PCT filing date of 09/06/2019 but later than the non-English foreign priority of 09/20/2018).
Fakoorian teaches the repetitions of PUSCH using frequency hopping on a per PUSCH basis (Figure 6B) and on a per slot basis (Figure 6A).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
[Claim 5] (Currently amended) 
A terminal apparatus configured to communicate with a base station apparatus (Fakoorian’s Figure 1)  , the terminal apparatus comprising: 
transmission circuitry configured to transmit a physical uplink shared channel (PUSCH) repeatedly in each of a plurality of consecutive slots and over the plurality of consecutive slots (DCI indicates uplink grant that allocates timing resources for transmitting repetitions of PUSCH data in consecutive/contiguous slots in paragraph 0085) ; and 
higher layer processing circuitry configured to configure radio resource control (RRC) signaling (RRC signaling with explicit indicator in the DCI for number of repetitions in paragraph 0092) including a first parameter and a second parameter in which the first parameter indicates a quantity of repetitions for the PUSCH repeatedly transmitted in each slot included in the plurality of consecutive slots (DCI includes SLIV for a first nominal repetition and the total number of nominal repetitions in paragraph 0085) and the second parameter indicates whether a first frequency hopping method or a second frequency hopping method is applied (DCI include an uplink grant that defines a frequency hopping patter for transmission of repetitions on the PUSCH with two different options in paragraph 0110) in which a frequency hopping is applied per the PUSCH repeatedly transmitted in the first frequency hopping method (Frequency hopping per PUSCH using intra-slot frequency hopping in paragraph 0112 and Figure 6B) and the frequency hopping is applied per each slot included in the plurality of consecutive slots in the second frequency hopping method (Frequency hopping per slot using inter-slot frequency hopping in paragraph 0111 and Figure 6A), wherein 
in a case where the second parameter indicates that the first frequency hopping method is applied, the transmission circuitry is configured to apply, based on the first parameter and the second parameter, the frequency hopping per the PUSCH repeatedly transmitted (Figure 6B shows the frequency hopping per PUSCH repeatedly transmitted), and 
in a case where the second parameter indicates that the second frequency hopping method is applied, the transmission circuitry is configured to apply, based on the second parameter, the frequency hopping per each slot included in the plurality of consecutive slots (Figure 6A shows the frequency hopping per each slot included in the plurality of consecutive slots).

 [Claim 7] (Currently amended) 
A base station apparatus configured to communicate with a terminal apparatus (Fakoorian’s Figure 1), the base station apparatus comprising: 
reception circuitry configured to receive a physical uplink shared channel (PUSCH) repeatedly in each of a plurality of consecutive slots and over the plurality of consecutive slots (DCI indicates uplink grant that allocates timing resources for transmitting repetitions of PUSCH data in consecutive/contiguous slots in paragraph 0085); and 
higher layer processing circuitry configured to configure a first parameter and radio resource control (RRC) signaling (DCI indicates uplink grant that allocates timing resources for transmitting repetitions of PUSCH data in consecutive/contiguous slots in paragraph 0085)  including a first parameter and a second parameter in which the first parameter indicates a quantity of repetitions for the PUSCH repeatedly transmitted in each slot included in the plurality of consecutive slots (DCI includes SLIV for a first nominal repetition and the total number of nominal repetitions in paragraph 0085) and includes a second parameter indicates whether a first frequency hopping method or a second frequency hopping method is applied (DCI include an uplink grant that defines a frequency hopping patter for transmission of repetitions on the PUSCH with two different options in paragraph 0110)  in which a frequency hopping is applied per the PUSCH repeatedly transmitted in the first frequency hopping method (Frequency hopping per PUSCH using intra-slot frequency hopping in paragraph 0112 and Figure 6B) and the frequency hopping is applied per each slot included in the plurality of consecutive slots in the second frequency hopping method (Frequency hopping per slot using inter-slot frequency hopping in paragraph 0111 and Figure 6A), wherein 
in a case where the second parameter indicates that the first frequency hopping method is applied, the reception circuitry is configured to receive the PUSCH to which the frequency hopping is applied based on the first parameter and the second parameter per the PUSCH repeatedly transmitted (Figure 6B shows the frequency hopping per PUSCH repeatedly transmitted), and 
in a case where the second parameter indicates that the second frequency hopping method is applied, the reception circuitry is configured to receive the PUSCH to which the frequency hopping is applied based on the second parameter per each slot included in the plurality of consecutive slots (Figure 6A shows the frequency hopping per each slot included in the plurality of consecutive slots).

 [Claim 9] (Currently amended) 
A communication method for a terminal apparatus configured to communicate with a base station apparatus (Fakoorian’s Figure 1), the communication method comprising:
 transmitting a physical uplink shared channel (PUSCH) repeatedly in each of a plurality of consecutive slots and over the plurality of consecutive slots (DCI indicates uplink grant that allocates timing resources for transmitting repetitions of PUSCH data in consecutive/contiguous slots in paragraph 0085); and 
configuring radio resource control (RRC) signaling (RRC signaling with explicit indicator in the DCI for number of repetitions in paragraph 0092) including a first parameter and a second parameter in which the first parameter indicates a quantity of repetitions for the PUSCH repeatedly transmitted in each slot included in the plurality of consecutive slots (DCI includes SLIV for a first nominal repetition and the total number of nominal repetitions in paragraph 0085)  and the second parameter indicates whether a first frequency hopping method or a second frequency hopping method is applied (DCI include an uplink grant that defines a frequency hopping patter for transmission of repetitions on the PUSCH with two different options in paragraph 0110) in which a frequency hopping is applied per the PUSCH repeatedly transmitted in the first frequency hopping method (Frequency hopping per PUSCH using intra-slot frequency hopping in paragraph 0112 and Figure 6B) and the frequency hopping is applied per each slot included in the plurality of consecutive slots in the second frequency hopping method (Frequency hopping per slot using inter-slot frequency hopping in paragraph 0111 and Figure 6A), wherein 
in a case of the second parameter indicating that the first frequency hopping method is applied, applying the frequency hopping based on the first parameter and the second parameter per the PUSCH -repeatedly transmitted (Figure 6B shows the frequency hopping per PUSCH repeatedly transmitted), and 
in a case of the second parameter indicating that the second frequency hopping method is applied, applying the frequency hopping based on the second parameter per each slot included in the plurality of consecutive slots (Figure 6A shows the frequency hopping per each slot included in the plurality of consecutive slots).

[Claim 10] (Currently amended) 
A communication method for a base station apparatus configured to communicate with a terminal apparatus (Fakoorian’s Figure 1), the communication method comprising: 
receiving a physical uplink shared channel (PUSCH) repeatedly in each of a plurality of consecutive slots and over the plurality of consecutive slots (DCI indicates uplink grant that allocates timing resources for transmitting repetitions of PUSCH data in consecutive/contiguous slots in paragraph 0085); and 
configuring radio resource control (RRC) signaling (RRC signaling with explicit indicator in the DCI for number of repetitions in paragraph 0092)  including a first parameter and a second parameter in which the first parameter indicates a quantity of repetitions for the PUSCH repeatedly transmitted in each slot included in the plurality of consecutive slots (DCI includes SLIV for a first nominal repetition and the total number of nominal repetitions in paragraph 0085)  and the second parameter indicates whether a first frequency hopping method or a second frequency hopping method is applied (DCI include an uplink grant that defines a frequency hopping patter for transmission of repetitions on the PUSCH with two different options in paragraph 0110)  in which a frequency hopping is applied per the PUSCH repeatedly transmitted in the first frequency hopping method (Frequency hopping per PUSCH using intra-slot frequency hopping in paragraph 0112 and Figure 6B) and the frequency hopping is applied per each slot included in the plurality of consecutive slots in the second frequency hopping method (Frequency hopping per slot using inter-slot frequency hopping in paragraph 0111 and Figure 6A), wherein 
in a case of the second parameter indicating that the first frequency hopping method is applied, receiving the PUSCH to which the frequency hopping is applied based on the first parameter and the second parameter per the PUSCH repeatedly transmitted (Figure 6B shows the frequency hopping per PUSCH repeatedly transmitted), and 
in a case of the second parameter indicating that the second frequency hopping method is applied, receiving the PUSCH to which the frequency hopping is applied based on the second parameter per each slot included in the plurality of consecutive slots (Figure 6A shows the frequency hopping per each slot included in the plurality of consecutive slots).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al.
Fakoorian does not teach a field related to a time-domain resource allocation indicates a second configuration related to an allocation of the PUSCH out of a first configuration.  However, Fakoorian teaches independent and multiple configurations of the repetitions in paragraph 0113.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first and second configurations based on whether frequency hopping is applied (Fakoorian’s Figures 6A-B) or not (Figures 4A-D) since Fakoorian explicitly teaches multiple configurations of the repetitions.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
[Claim 6] (Currently amended)
 The terminal apparatus according to claim 5, wherein 
in a case where a field related to a time-domain resource allocation indicates a second configuration related to an allocation of the PUSCH out of a first configuration related to an allocation of the PUSCH and the second configuration, the transmission circuitry repeatedly transmits the PUSCH in each of the plurality of consecutive slots (Obvious since Fakoorian teaches independent and multiple configurations of the repetitions in paragraph 0113), 
in the first configuration, an orthogonal frequency division multiplexing (OFDM) symbol number for transmitting a demodulation reference signal (DMRS) symbol is given by a period between an initial OFDM symbol of one slot included in the plurality of consecutive slots and a last OFDM symbol of a resource of the PUSCH scheduled in the one slot in a case of the frequency hopping being not applied (Obvious since Fakoorian teaches an explicit indicator of the DMRS in paragraph 0114 where the OFDM symbols per slot in paragraph 0080 do not have frequency hopping in Figures 4A-D) , and 
in the second configuration, the OFDM symbol number for transmitting the DMRS symbol is given by a period per the frequency hopping, and the DMRS is used for demodulating the PUSCH (Obvious since Fakoorian teaches an explicit indicator of the DMRS in paragraph 0114 where the OFDM symbols per slot in paragraph 0080 do have frequency hopping in Figures 6A-B).

[Claim 8] (Currently amended) 
The base station apparatus according to claim 7, wherein 
in a case where a field related to a time-domain resource allocation indicates a second configuration related to an allocation of the PUSCH out of a first configuration related to an allocation of the PUSCH and the second configuration, the reception circuitry receives the PUSCH repeatedly transmitted in each of the plurality of consecutive slots (Obvious since Fakoorian teaches independent and multiple configurations of the repetitions in paragraph 0113),
 in the first configuration, an orthogonal frequency division multiplexing (OFDM) symbol number for transmitting a demodulation reference signal (DMRS) symbol is given by a period between an initial OFDM symbol of one slot included in the plurality of consecutive slots and a last OFDM symbol of a resource of the PUSCH scheduled in the one slot in a case of the frequency hopping being not applied (Obvious since Fakoorian teaches an explicit indicator of the DMRS in paragraph 0114 where the OFDM symbols per slot in paragraph 0080 do not have frequency hopping in Figures 4A-D), and 
in the second configuration, the OFDM symbol number for transmitting the DMRS symbol is given by a period per the frequency hopping, and the DMRS is used for demodulating the PUSCH (Obvious since Fakoorian teaches an explicit indicator of the DMRS in paragraph 0114 where the OFDM symbols per slot in paragraph 0080 do have frequency hopping in Figures 6A-B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 28, 2021